Citation Nr: 1421931	
Decision Date: 05/15/14    Archive Date: 05/29/14

DOCKET NO.  11-19 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York



THE ISSUE

Whether new and material evidence has been submitted to reopen a claim for service connection for an acquired skin disability.



REPRESENTATION

Appellant represented by:	American Ex-Prisoners of War, Inc.



ATTORNEY FOR THE BOARD

C. Fetty, Counsel



INTRODUCTION

The Veteran performed active military service from April 1969 to November 1970.

This appeal arises to the Board of Veterans' Appeals (Board) from a December 2010-issued rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York, that determined that new and material evidence had not been submitted and then denied reopening claims for service connection for a skin condition and for headaches.  The Veteran submitted a timely notice of disagreement (hereinafter: NOD) that addresses only the claimed skin disability.  Therefore, service connection for headaches is not on appeal and cannot be addressed by the Board.

In August 2012, the Veteran sent to the RO an Appeal Election Form on which he stated that he desires to appeal "all of them."  This correspondence appears to refer to issues previously denied, such as headaches.  While this correspondence is not timely with respect to disagreement with the appealed December 2010 rating decision, it might be a request to reopen previously denied claims.  This is referred to the RO for appropriate action. 

The record before the Board consists of paper claims files and electronic files. 

The appeal is REMANDED to the RO.  VA will notify the Veteran if further action is required.


REMAND

In correspondence received at the RO in July 2011, the Veteran's representative complained that the RO had not sent to the Veteran the standard form on which he could elect Decision Review Officer (DRO) review of his claim.  The representative forwarded a signed "Appeal Election Form" to the RO on which the Veteran requested DRO review and also forwarded the Veteran's signed VA Form 9, Appeal to the Board of Veterans' Appeals.  On that Form 9, the Veteran had also requested DRO review in lieu of a formal hearing.  

The RO transferred the case to the Board in June 2012 without having performed a DRO review.  While claimants do not appears to have a substantive right to a DRO review, they do have a right to a hearing before an RO hearing officer.  The Board is concerned that the Veteran might still elect to have a personal hearing before an RO hearing officer (or possibly before a Veteran's law judge) if a DRO review does not resolve the issue.  To assure that all procedural due process is accorded the Veteran prior to Board adjudication, the Board will remand the case for DRO review.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should accomplish a DRO review of the case in accordance with normal procedures.  

2.  If the benefit sought remains denied, an appropriate supplemental statement of the case (SSOC) should be furnished to the Veteran and his representative.  They should be afforded an opportunity to respond to the SSOC before the claims files are returned to the Board.  

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be

handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



